443 F.2d 1078
UNITED STATES of America, Plaintiff-Appellee,v.Theodore Edward NEWTON, Defendant-Appellant.
No. 71-1422.
United States Court of Appeals, Ninth Circuit.
June 17, 1971.

J. B. Tietz, Los Angeles, Cal., for appellant.
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Criminal Division, Brian J. O'Neill, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before CARTER, HUFSTEDLER and KILKENNY, Circuit Judges.
PER CURIAM:


1
Appellant appeals from a conviction for failure to report to his local board for civilian work assignment in violation of 50 U.S.C. App. 462.  We affirm.


2
Appellant contends that the local board erred in refusing to classify him IV-D.  Appellant has never performed fully the duties of a minister of practiced in the ministry as his customary vocation.  50 U.S.C. App. 466(g).  The Selective Service file shows his desire to become a minister, but that he did not pursue a full time course of study to that end.  32 C.F.R. 1622.43.  The board's determination was not without basis in fact.  Gray v. United States, (9 Cir. 1968) 391 F.2d 270.  Nor did appellant exhaust his administrative remedies by an appeal to the appeal board.


3
Appellant's remaining points are without merit.  Since he committed the crime for which he was convicted before he was notified of the civilian work to which he was to be ordered, he cannot raise as a defense the alleged unlawfulness of that work assignment.


4
Finally, appellant in his brief under the title of 'Constitutional Points' has not set forth his 'contentions * * * and the reasons therefor, with citations to the authorities, statutes and parts of the record relied on.'  Rule 28(a)(4) Fed.Rules of App.Proc.


5
The judgment is affirmed.  The mandate will issue forthwith.